Citation Nr: 9930567	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to a service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in February 1996 which denied the claimed benefits.  


FINDING OF FACT

The evidence supports a finding that the veteran's 
hypertension increased in disability due to his service-
connected anxiety disorder.  


CONCLUSION OF LAW

Hypertension was aggravated by the veteran's service-
connected anxiety disorder.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records reflect blood pressure readings 
of 140/78 (on the report of the induction examination), and 
160/90 and 134/86 during hospitalizations during service.  A 
diagnosis of hypertension was not assigned during service.  
the veteran was hospitalized for treatment of anxiety on at 
least two occasions during service.  

Service connection for anxiety reaction was established by a 
rating decision in January 1946.  

On initial VA compensation examination in November 1947, the 
veteran's blood pressure was noted to be 150/90 prior to 
exercise, 155/88 immediately after exercise, and 142/95 3 
minutes after exercise.  The examiner diagnosed mild 
essential hypertension.  

Private medical records note a blood pressure reading of 
160/100 in May 1974.  While a diagnosis of hypertension was 
not listed, a diuretic was prescribed.  Essential 
hypertension was first listed as a diagnosis in October 1980, 
although diuretic medications were continued throughout the 
period and subsequently.  In November 1995, the veteran's 
private physician evaluated the veteran for complaints of 
nervousness.  The examiner wrote that it was his opinion that 
the veteran's anxiety "may be exacerbated by his 
hypertension."  

A VA examiner in December 1995 opined that "periods of 
anxiety, excitement, or apprehension could cause transient 
elevation in blood pressure; however, it is doubtful that his 
'chronic anxiety' would cause 'chronic hypertension.'"  The 
examiner also noted the veteran's report that he was not 
nervous all the time, but that he appeared to have persistent 
hypertension.  

In November 1996, a personal hearing was conducted before a 
hearing officer at the RO.  The veteran testified that he 
then had the same symptoms of his hypertension that he had 
during service: headaches, nervousness, lightheadedness, and 
dimness of vision.  He indicated that the first time he saw a 
physician for his hypertension was about 1960.  

The veteran's private physician wrote in December 1996 that 
he felt that the veteran's hypertension "is more likely than 
not aggravated by his service connected disability of anxiety 
disorder."  

In May 1998, a VA compensation examination was conducted to 
obtain another medical opinion regarding the etiology of the 
veteran's hypertension.  The examiner's report does not 
contain a relevant opinion.  An addendum provided by another 
physician in July 1998 states that 

The nature and etiology of the claimed hypertension 
cannot be precisely defined.  Contributing causes 
other than anxiety, especially obesity, are 
evident.  The fact that the patient's blood 
pressure was in the high normal range at the time 
of his most severe period of anxiety indicates that 
the contribution of the anxiety disorder was 
minimal.  ... No causal relationship can be defined 
between the service-connected anxiety disorder and 
the hypertension.  [The previous physician's] 
examination, including echocardiogram, did not 
disclose complications of this hypertension and 
specifically documented that left ventricular 
hypertrophy was not present.  The patient's 
symptoms of dizziness and headache, which he has 
attributed to hypertension, are almost certainly of 
some other origin, including his psychiatric 
disorder.  

In an effort to resolve the various conflicting medical 
opinions in this case, in June 1999 the Board requested an 
opinion from an independent medical expert (IME).  The Board 
asked that the IME furnish opinions with respect to the 
following questions:  

1)  Is it at least as likely as not that the 
veteran's service connected anxiety disorder was 
the cause of his hypertension, and if not, 

2)  Is it at least as likely as not that the 
veteran's service connected anxiety disorder caused 
his hypertension to become more severe, and if so, 
to what extent?

The IME's opinion was forwarded to the Board in September 
1999.  The opinion stated 

The patient's record and pertinent medical 
literature have been reviewed. The following 
medical opinions are currently being offered:

1.  Review of records showed that the patient 
had hypertension with blood pressure of 160/90 
documented during his admission to the hospital 
for anxiety disorder on August 17, 1945. This 
was before his discharge from the service on 
December 21, 1945.
2.  The patient had at least two admissions to 
the hospital for anxiety disorder while in the 
service.
3.  During his subsequent evaluation at the VA 
facility on November 14, 1947, he was diagnosed 
to have essential hypertension. Since then, he 
has been followed up and treated for this 
condition.
4.  Review of literature revealed that there is 
currently NO consensus that anxiety disorder can 
CAUSE hypertension but that it can aggravate the 
condition. There is a wealth of literature on 
this.  (citations omitted)
5.  Therefore, it can be concluded that this 
veteran's service connected anxiety disorder 
caused his hypertension to become more severe. 
The extent of the severity due to the anxiety 
disorder can only be quantified based purely on 
speculation. Furthermore, it can also be argued 
that this veteran has already been noted to have 
hypertension while in the service.

In conclusion, it appears that there is convincing 
evidence to conclude that it is at least likely as 
not that the veteran's service connected anxiety 
disorder caused his hypertension to become more 
severe to an extent which is difficult to quantify 
without speculation. Furthermore, it can also be 
argued that the veteran could possibly have been 
hypertensive while in the service. Although this is 
not the issue which is being addressed at this 
point, the Board might find it helpful to recognize 
this possibility.  

The veteran's representative was provided an opportunity to 
review the IME's opinion; additional argument in support of 
the veteran's claim was submitted.  

Analysis 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  This regulation has also been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to apply to those situations where a 
non-service connected disability is being aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

At the outset, the Board notes that service connection for 
hypertension on the basis of direct service incurrence was 
denied by the Board in October 1992.  The only issue before 
the Board at this time is the question of secondary service 
connection.  Specifically, the veteran's current claim has 
concerned service connection on the basis that his 
hypertension was made more severe, i.e., aggravated, by his 
service-connected anxiety disorder.  Therefore, the Board 
will not consider whether service connection may be shown on 
the basis of direct incurrence in service.  

The record contains several opinions regarding the effect 
that the veteran's service-connected anxiety disorder has had 
on his hypertension.  The opinions have varied from "no 
causal relationship can be defined," to the veteran's 
hypertension "is more than likely than not aggravated by his 
service connected disability."  The IME opinion concluded 
that "it is at least as likely as not that the veteran's 
service connected anxiety disorder caused his hypertension to 
become more severe," although he was unable to quantify the 
degree of aggravation without resorting to speculation.  In 
light of the fact that the IME had an opportunity to review 
the veteran's claims file and to conduct a critical review of 
the medical literature on the subject, and considering the 
fact that the IME provided appropriate rationale for his 
opinion, the Board accords that opinion significant probative 
weight.  

Weighing the evidence-in particular the various medical 
opinions-the Board finds that the preponderance of the 
evidence supports a finding that the veteran's service-
connected anxiety disorder aggravated his hypertension.  
Therefore, service connection is established for hypertension 
on the basis of aggravation by a service connected 
disability.  


ORDER

Service connection for hypertension on the basis of 
aggravation by a service-connected disability is granted.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

